In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Orange County (Owen, J.), dated August 9, 1990, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner commenced this habeas corpus proceeding contending, among other things, that his indictment should be dismissed because he was not afforded the right to appear before the Grand Jury as a witness in his own behalf pursuant to CPL 190.50 (5). Two months after the judgment appealed from was issued, the petitioner entered into a plea agreement waiving his rights to appeal from the judgment rendered in the criminal action against him. Accordingly, the petitioner is now precluded from challenging the validity of his indictment (see, People v Ferrara, 99 AD2d 257).
We have examined the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.